         Case 1:18-cv-11150-KPF Document 125 Filed 05/26/20 Page 1 of 2

                   LEE LITIGATION GROUP, PLLC
                                148 WEST 24TH STREET, 8TH FLOOR
                                      NEW YORK, NY 10011
                                       TEL: 212-465-1180
                                       FAX: 212-465-1181
                                    INFO@LEELITIGATION.COM


WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                      May 26, 2020
Via ECF
The Honorable Katherine Polk Failla, U.S.D.J.

                                                             MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:   Leible, et al. v. Maison Kayser, LLC, et al.
                       Case No. 18-cv-11150 (KPF)

Dear Judge Failla:

         We are counsel for Plaintiffs in the above-referenced matter. We write, jointly with counsel
for Defendants, to respectfully request an additional extension for the deadline to submit a status
letter regarding the results of mediation.

        The parties were originally scheduled to mediate on April 1, 2020, but due to the ongoing
situation with COVID-19, the parties agreed to postpone the mediation to May 12, 2020. However,
due to difficulties in producing class-wide documents because of the current pandemic, the parties
were unable to engage in mediation on that May 12, 2020 date. In fact, documents are only now,
within this very week, becoming available for both Plaintiffs’ and defense counsels’ review. While
the mediation is still anticipated to proceed on June 3, 2020, there might be one more additional
delay necessitated by the review of these documents before mediation.

       Based on the foregoing, the parties respectfully request an extension to file a status letter
to update the Court on the results of mediation to two weeks after the new mediation date, to June
17, 2020. Thereafter, the parties additionally request leave to submit a new discovery timeline, in
the event that mediation is not successful.

        On January 31, 2020, the Court ordered the parties to submit a status letter regarding the
results of mediation on or before May 15, 2020. On April 1, 2020, the court ordered the parties to
submit a status letter regarding mediation on or before May 26, 2020. As such, this is second
request for an extension to the deadline for the status letter.

       We thank the Court for its time and consideration.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.
         Case 1:18-cv-11150-KPF Document 125 Filed 05/26/20 Page 2 of 2



The parties' application for an extension of time to file a status letter
concerning mediation to on or before June 17, 2020, is GRANTED.
Thereafter the parties may request a further extension of the discovery
deadlines, but, as the Court has reminded the parties multiple times (see
Dkt. #123), it is has manifested an intention to deny further extensions
of discovery deadlines. The Court will not modify the discovery schedule
upon the record before it.

Dated:      May 26, 2020                SO ORDERED.
            New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
